OPINION ON STATE’S MOTION FOR REHEARING
MORRISON, Judge.
Our prior opinion is withdrawn and the following substituted in lieu thereof.
The offense is the attempt to pass as true a forged instrument; the punishment, three years.
Defendant entered a plea of guilty and filed his application for suspended sentence. Trial was had before a jury on August 26, 1965, and notice of appeal was given September 24, 1965.
The evidence adduced by the State revealed that appellant approached witness Perry, an employee of the White’s Humpty Dumpty Food Store, at the store office and filled out a customer draft. The appellant then sought to have witness Perry cash it, showing him a driver’s license. Witness Perry refused to cash the check, whereupon appellant departed with the customer draft.
Officer Pinkston was called to the Humpty Dumpty and subsequently arrested appellant. Upon searching the appellant’s person, a customer draft was found which was identified by witness Perry as that which appellant had drafted and attempted to cash. The signature of the drawer was “Helton Atkinson.”
*434Appellant may not complain on appeal of the introduction of the fruits of the search of his person when his counsel stated, “We have no objections your Honor,” at the time the evidence was offered at his trial. Crowson v. State, Tex.Cr.App., 364 S.W.2d 698.
No reversible error appearing, the judgment is affirmed.